This is a suit by the defendant in error "complaining of C. L. Brecheen and wife" seeking recovery of delinquent taxes and foreclosure of lien. The petition did not state the name of Mrs. Brecheen. The citation is in the form prescribed by article 2022, R.S., except that the name of Mrs. Brecheen was not stated, the officer being commanded "to summon C. L. Brecheen and wife."
The return upon the citation shows service upon "C. L. Brecheen and wife." Judgment by default was rendered against "C. L. Brecheen and wife, Mrs. C. L. Brecheen."
Article 2003, R.S., requires a petition to state the names of the parties. Article 2022, R.S., requires the citation to state the names of all the parties. The petition and citation in this case do not comply with these provisions of the statutes and are insufficient to support judgment by default against either of the defendants. Delaware Western Const. Co. v. Farmers'  Merchants' Nat. Bank, 33 Tex. Civ. App. 658,77 S.W. 628; Higgins v. Shepard, 48 Tex. Civ. App. 365, 107 S.W. 79; Temple Lumber Co. v. McDaniel (Tex.Civ.App.) 24 S.W.2d 518.
Reversed and remanded.